Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 9/3/2020.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8, 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (U.S. Publication No. 2017/0329321) (hereafter, "Dai") view of Heidemann et al. (U.S Publication No. 2018/0071914) (hereafter, "Heidemann").
Regarding claim 1, Dai teaches an apparatus for carrying out a safety function, the apparatus comprising: an imaging unit ([0021] An aspect of the invention provides a safety control system, the system including a control unit which includes safety control logic, further including at least one safety sensor arrangement, further including at least one machine arrangement, which is operable in different modes of operation) configured to acquire an event ([0026] For the functionally redundant subsystems of the safety sensor arrangement here in this application in addition also the term first and second safety device is used. It can be two or more safety sensor devices, for example a proximity sensor observing a first safety zone, which is a more critical safety zone, and a camera observing a second or second or third or Nth safety zones, which are less critical, whereby the first safety zone is a subset of the second or third or Nth safety zone) that triggers the safety function within a defined working area ([0028] a first functionally redundant subsystem being configured for detecting a first hazard event in the first safety zone, further including a second functionally redundant subsystem being configured for detecting a second hazard event in the second safety zone, wherein a first fail-operate mode results in a first reduced machine productivity greater than zero but smaller than the normal productivity; [0048] Based on the actual status of the automated manufacturing process, upon detection of a hazard event, the manufacturing line or individual devices are triggered for executing a first or second safety function); a controller ([0021] An aspect of the invention provides a safety control system, the system including a control unit which includes safety control logic) configured to carry out a safety-related reaction based on the triggering event; and ([0029] the control logic activates the second fail-operate mode in case input to the control logic indicates availability of the first functionally redundant subsystem and at least temporary unavailability of the second redundant subsystem and indicates no first hazard event in the first safety zone; [0030] According to a further preferred embodiment the control logic activates the first fail-operate mode in case input to the control logic indicates at least temporary unavailability of the second redundant subsystem and indicates a first hazard event in the first safety zone).
Dai does not expressly teach a test unit configured to verify operability of the imaging unit comprising a processing unit and a projection unit, wherein the projection unit is configured to project a pattern with defined properties into the working area, and wherein the processing unit is configured to: evaluate the image data acquired by the imaging unit to detect the projected pattern within the acquired image data, extract specific properties of the detected projected pattern, and compare the specific properties of the detected projected pattern with the defined properties.
However, Heidemann teaches a test unit configured to verify operability of the imaging unit ([0056] the steps of blocks 401-412 define a verification module 403 ... the verification module may be used to determine if the sensor 28 is functioning as desired) comprising a processing unit and a projection unit ([0035] Referring now to FIG. 2, an embodiment is shown of the sensor 28. In the illustrated embodiment, the sensor 28 is a 3D imager having two cameras 100, 102 and a projector 104; [0031] The controller 32 may include an electronic circuit. The electronic circuit may include a processor 48 coupled to one or more memory devices 50), wherein the projection unit is configured to project a pattern with defined properties ([0040] Referring now to FIG. 4 the epipolar relationships for a 3D imager 290 are illustrated that correspond with 3D imager 28 of FIG. 2 in which two cameras and one projector are arranged in a triangular pattern; [0048] The method 400 begins in block 401 with setting the control values for shape or pose of the pattern and continues with block 402 with the emitting of a first pattern of light with the projector 293. As discussed above, in the illustrated embodiment the first pattern of light is an array 300 comprised of elements such as a spot of light 302) into the working area, and ([0022] Referring now to FIG. 1, a manufacturing cell 20 is illustrated in accordance with an embodiment. The cell 20 includes a work surface 22, such as a benchtop or a conveyor for example) wherein the processing unit is configured to ([0008] determining with a processor a pattern pose or a shape information from both images about the pose or shape of the pattern): evaluate the image data acquired by the imaging unit to detect the projected pattern within the acquired image data, extract specific properties of the detected projected pattern, and ([0051] The method 400 then proceeds to block 408 where the shape or pose information is determined from the images; [0057] In query block 412 is checked based on the information gained in block 410 whether the images and thus the information extracted in block 406 is valid. In one or more embodiments, the information will be considered valid if the pattern shape or pose information has changed with respect to the previous measurement, in other embodiments an additional check will be used for validation: whether the shape or pose information agrees with the values expected from the control values for the pattern shape and pose control that are set in block 401) compare the specific properties of the detected projected pattern with the defined properties ([0053] the first image of the first pattern of light may be used only for comparison with the second image of the second pattern of light; [0064] The method 450 then proceeds compare the shape/pose information in with a previous image of the light pattern block 462. Then a check is performed to determine whether measured and expected Shape/Pose-Information agree within accepted uncertainty and/or check whether measured shape/pose-information has changed when compared to the previous image in block 464).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Dai to incorporate the step/system of verifying the function of sensor by projecting the pattern with the specific shape or pose information into the working space, determining and extracting the shape or pose information of the pattern from the images and comparing the specific shape or pose information of the pattern with the measured and expected shape or pose information taught by Heidemann.
The suggestion/motivation for doing so would have been to improve the safety for human operator by providing a safety sensing system ([0004] One type of robotic device has been developed, referred to as a human-centric robot, which allows the robot and the human operator to work in close proximity to each other while minimizing the risk of impact to the human operator ... The robot's controller is programmed to receive these sensor inputs and predict the risk of impact with nearby humans; [0006] Accordingly, while existing sensing systems for use with robotic devices are suitable for their intended purpose the need for improvement remains, particularly in providing a sensing system for use with human-centric robot that is capable of operating in close proximity to a human operator). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Dai with Heidemann to obtain the invention as specified in claim 1.
Regarding claim 2, Dai and Heidemann teach all the limitations of claim 1 above. Dai does not expressly teach wherein the controller is configured to carry out the safety-related reaction based on the comparison of the extracted specific properties with the defined properties.
However, Heidemann teaches wherein the controller is configured to carry out the safety-related reaction based on the comparison of the extracted specific properties with the defined properties ([0056] The method 400 then proceeds to block 410 where it is determined whether the elements of the second light pattern (e.g. the light pattern in the second position) are located at a position that is offset in the predetermined distance and direction (e.g. element 306B, FIG. 6)… it is checked whether the shape or pose information has changed with respect to the previous image acquisition. In an embodiment, the steps of blocks 401-412 define a verification module 403; [0057] When the position of the second light pattern is verified as being in the predetermined direction and distance, the method 400 loops back to block 401 and the process continues; [0058] When the position of the second light pattern is not verified in query block 412, the 3D coordinates of the object being measured (e.g. the human-centric robot and/or the human operator) cannot be determined with the desired level of confidence. As a result, the risk of an undesired contact between the human-centric robot and the human operator may increase; [0059] when query block 412 returns a negative, meaning the position of the second light pattern does not correspond to the predetermined distance and direction, the method 400 proceeds to block 414 where a signal is transmitted. The signal may be an electronic, visual (e.g. warning light) or audible (e.g. an audio alarm) … the signal is transmitted from the sensor 28 to the controller 32 … the method 400 may proceed to block 416 where the signal may cause the human-centric robot to rapidly stop motion to avoid undesired contact with the human operator. The method 400 then stops in block 418).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Dai to incorporate the step/system of performing the safety-related reaction based on the comparison of the shape or pose information of pattern with the predetermined distance and direction taught by Heidemann.
The suggestion/motivation for doing so would have been to improve the safety for human operator by providing a safety sensing system ([0004] One type of robotic device has been developed, referred to as a human-centric robot, which allows the robot and the human operator to work in close proximity to each other while minimizing the risk of impact to the human operator ... The robot's controller is programmed to receive these sensor inputs and predict the risk of impact with nearby humans; [0006] Accordingly, while existing sensing systems for use with robotic devices are suitable for their intended purpose the need for improvement remains, particularly in providing a sensing system for use with human-centric robot that is capable of operating in close proximity to a human operator). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Dai with Heidemann to obtain the invention as specified in claim 2.
Regarding claim 3, Dai and Heidemann teach all the limitations of claim 1 above. Dai teaches wherein: the controller is a safety controller with safety-related set-up ([0021] An aspect of the invention provides a safety control system, the system including a control unit which includes safety control logic, further including at least one safety sensor arrangement, further including at least one machine arrangement, which is operable in different modes of operation, wherein each mode of operation is characterized by a different productivity of the machine arrangement, whereby the control unit receives and evaluates input from the at least one safety sensor arrangement, and in reaction to the result of the evaluation activates a mode of operation of the machine arrangement as determined by the safety control logic); and solely the safety controller is configured to ensure fail-safe execution of the safety-related reaction ([0025] whereby the control logic is configured to activate a normal mode of operation characterized by normal productivity in case the input indicates availability of all functionally redundant subsystems, and is configured to activate a fail-stop mode of operation characterized by zero productivity in case the input indicates unavailability of all functionally redundant subsystems, and is configured to activate a fail-operate mode of operation with productivity less than normal but above zero in case input indicates at least temporary unavailability of at least one and availability of at least another one of the functionally redundant subsystems; [0027] For the term “first or second fail-operate mode” in the context of this application in addition also the term “first or second safety function mode” is used).
Regarding claim 4, Dai and Heidemann teach all the limitations of claim 3 above. Dai teaches at least the processing unit makes use of the safety-related set-up to ensure that the processing unit is fail-safe ([0057] system having a hierarchical safety control structure with a control logic, a first safety device for detecting a first hazard situation in a first safety zone and in response to that triggering a first safety function mode, a second safety device for detecting a second hazard situation in a second safety zone and in response to that triggering a second safety function mode, the invention teaches that the method comprises the following steps:; [0058] the control logic detects if there is a failure situation in one of the safety devices; [0059] if there is a failure situation in one of the safety devices, the control logic switches to the other safety device or applies one of the failure function modes).
Dai does not expressly teach wherein: the test unit is at least partially integrated into the safety controller; and.
However, Heidemann teaches wherein: the test unit is at least partially integrated into the safety controller; and ([0056] the steps of blocks 401-412 define a verification module 403; [0059] In one or more embodiments, when query block 412 returns a negative, meaning the position of the second light pattern does not correspond to the predetermined distance and direction, the method 400 proceeds to block 414 where a signal is transmitted. The signal may be an electronic, visual (e.g. warning light) or audible (e.g. an audio alarm). In one or more embodiments, the signal is transmitted from the sensor 28 to the controller 32; [0022] a controller 32 is configured to alter the speed or movement of the human-centric robot 24 to either avoid contact or reduce the force on the human operator 26 in the event of contact).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Dai to incorporate the step/system of using the verification module which is integrated into the safety controller taught by Heidemann.
The suggestion/motivation for doing so would have been to improve the safety for human operator by providing a safety sensing system ([0004] One type of robotic device has been developed, referred to as a human-centric robot, which allows the robot and the human operator to work in close proximity to each other while minimizing the risk of impact to the human operator ... The robot's controller is programmed to receive these sensor inputs and predict the risk of impact with nearby humans; [0006] Accordingly, while existing sensing systems for use with robotic devices are suitable for their intended purpose the need for improvement remains, particularly in providing a sensing system for use with human-centric robot that is capable of operating in close proximity to a human operator). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Dai with Heidemann to obtain the invention as specified in claim 4.
Regarding claim 5, Dai and Heidemann teach all the limitations of claim 3 above. Dai teaches at least the processing unit makes use of the safety-related set-up to ensure that the processing unit is fail-safe ([0057] system having a hierarchical safety control structure with a control logic, a first safety device for detecting a first hazard situation in a first safety zone and in response to that triggering a first safety function mode, a second safety device for detecting a second hazard situation in a second safety zone and in response to that triggering a second safety function mode, the invention teaches that the method comprises the following steps:; [0058] the control logic detects if there is a failure situation in one of the safety devices; [0059] if there is a failure situation in one of the safety devices, the control logic switches to the other safety device or applies one of the failure function modes).
Dai does not expressly teach wherein: the test unit is configured as a module for the safety controller; and.
However, Heidemann teaches wherein: the test unit is configured as a module for the safety controller; and ([0056] the steps of blocks 401-412 define a verification module 403; [0059] In one or more embodiments, when query block 412 returns a negative, meaning the position of the second light pattern does not correspond to the predetermined distance and direction, the method 400 proceeds to block 414 where a signal is transmitted. The signal may be an electronic, visual (e.g. warning light) or audible (e.g. an audio alarm). In one or more embodiments, the signal is transmitted from the sensor 28 to the controller 32; [0022] a controller 32 is configured to alter the speed or movement of the human-centric robot 24 to either avoid contact or reduce the force on the human operator 26 in the event of contact).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Dai to incorporate the step/system of using the verification module which is integrated into the safety controller taught by Heidemann.
The suggestion/motivation for doing so would have been to improve the safety for human operator by providing a safety sensing system ([0004] One type of robotic device has been developed, referred to as a human-centric robot, which allows the robot and the human operator to work in close proximity to each other while minimizing the risk of impact to the human operator ... The robot's controller is programmed to receive these sensor inputs and predict the risk of impact with nearby humans; [0006] Accordingly, while existing sensing systems for use with robotic devices are suitable for their intended purpose the need for improvement remains, particularly in providing a sensing system for use with human-centric robot that is capable of operating in close proximity to a human operator). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Dai with Heidemann to obtain the invention as specified in claim 5.
Regarding claim 6, Dai and Heidemann teach all the limitations of claim 1 above. Dai does not expressly teach wherein the controller is configured to set the defined properties of the pattern.
However, Heidemann teaches wherein the controller is configured to set the defined properties of the pattern ([0048] The method 400 begins in block 401 with setting the control values for shape or pose of the pattern and continues with block 402 with the emitting of a first pattern of light with the projector 293. As discussed above, in the illustrated embodiment the first pattern of light is an array 300 comprised of elements such as a spot of light 302).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Dai to incorporate the step/system of setting the shape or pose of the pattern taught by Heidemann.
The suggestion/motivation for doing so would have been to improve the safety for human operator by providing a safety sensing system ([0004] One type of robotic device has been developed, referred to as a human-centric robot, which allows the robot and the human operator to work in close proximity to each other while minimizing the risk of impact to the human operator ... The robot's controller is programmed to receive these sensor inputs and predict the risk of impact with nearby humans; [0006] Accordingly, while existing sensing systems for use with robotic devices are suitable for their intended purpose the need for improvement remains, particularly in providing a sensing system for use with human-centric robot that is capable of operating in close proximity to a human operator). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Dai with Heidemann to obtain the invention as specified in claim 6.
Regarding claim 7, Dai and Heidemann teach all the limitations of claim 1 above. Heidemann teaches wherein the pattern is a dynamic pattern in which the defined properties change continuously over time ([0073] the verification of the images is continuously performed. In other words, the verification of the image is performed for each iteration of method 450 … it may be desired to perform the image verification on a periodic or aperiodic basis. This may be done to reduce the computational load (such as on controller 32) caused by the continuous changing of the shape/pose of the light pattern and the comparison of images).
Regarding claim 8, Dai and Heidemann teach all the limitations of claim 7 above. Heidemann teaches wherein the defined properties change either of systematically and randomly ([0049] the 3D imager 290 may provide of the means for changing the light pattern using a device or component such as, but not limited to: a tilting mirror (e.g. piezoelectric, micro-electromechanical system or MEMS, magnetic), a movable mirror on a translational stage/slide, a tilting reflective diffractive optical element (e.g. piezoelectric, micro-electromechanical system or MEMS, magnetic), a rotating Risley prism or prism pair, an acousto-optical deflector, an optical crystal, an electro-optical deflector, a dynamical diffractive optical element, an array of addressable laser sources, a special light generator. In one or more embodiments, the means for changing the light pattern may include diffraction, such as a spatial light generator that generates the pattern and control of the angular position of the pattern, or changes the pattern itself).
Regarding claim 10, Dai and Heidemann teach all the limitations of claim 1 above. Heidemann teaches wherein: the defined properties comprise positional information ([0048] The method 400 begins in block 401 with setting the control values for shape or pose of the pattern and continues with block 402 with the emitting of a first pattern of light with the projector 293; [0049] the means for changing the light pattern may include diffraction, such as a spatial light generator that generates the pattern and control of the angular position of the pattern, or changes the pattern itself); and the projection unit is configured to project the pattern ([0040] Referring now to FIG. 4 the epipolar relationships for a 3D imager 290 are illustrated that correspond with 3D imager 28 of FIG. 2 in which two cameras and one projector are arranged in a triangular pattern; [0048] The method 400 begins in block 401 with setting the control values for shape or pose of the pattern and continues with block 402 with the emitting of a first pattern of light with the projector 293. As discussed above, in the illustrated embodiment the first pattern of light is an array 300 comprised of elements such as a spot of light 302) into the working area ([0022] Referring now to FIG. 1, a manufacturing cell 20 is illustrated in accordance with an embodiment. The cell 20 includes a work surface 22) according to the positional information ([0048] pose of the pattern; [0049] the angular position of the pattern).
Regarding claim 12, Dai and Heidemann teach all the limitations of claim 1 above. Heidemann teaches wherein: the working area is a three-dimensional working space (FIG. 1 shows manufacturing cell 20 and work surface 22 are three-dimensional working space; [0022] Referring now to FIG. 1, a manufacturing cell 20 is illustrated in accordance with an embodiment. The cell 20 includes a work surface 22); and the pattern has a three-dimensional characteristic as a defined property that is detectable by the imaging unit ([0062] Referring now to FIG. 8 another embodiment is shown of a method 450 for monitoring the operation of a cell 20, such as a manufacturing cell for example. In this embodiment, the method 450 starts in block 452 where the control values for the shape or pose of the pattern of light for the projector 293 of imager 290 are set. The method 450 then proceeds to block 454 where images are recorded by one or more cameras 291, 292 of the first pattern of light that is reflected off of one or more objects ... using the image(s) of the pattern which can be processed into 3D coordinates).
Regarding claim 13, Dai and Heidemann teach all the limitations of claim 12 above. Heidemann teaches wherein the three-dimensional characteristic ([0062] using the image(s) of the pattern which can be processed into 3D coordinates) changes continuously over time ([0073] This may be done to reduce the computational load (such as on controller 32) caused by the continuous changing of the shape/pose of the light pattern and the comparison of images).
Regarding claim 14, Dai and Heidemann teach all the limitations of claim 1 above. Heidemann teaches wherein the pattern is a dot pattern ([0046] rather than projecting a single point P3, the projector 293 is configured to project a pattern image, such as an array 300 of elements 302 illustrated in FIG. 5. In one or more embodiments, the elements 302 in array 300 are points of light; FIG.5 shows the pattern is a dot pattern).
Regarding claim 15, Dai and Heidemann teach all the limitations of claim 1 above. Heidemann teaches wherein the projection unit is a laser projector ([0036] the term “projector” is defined to generally refer to a device for producing a pattern. The generation of the pattern can take place by means of deflecting methods, such as generation by means of diffractive optical elements or micro-lenses (or single lasers); [0047] the potential correspondence is determined by checking if a ray from a laser beam emitted by the projector 293 extends through the 3D point).
Regarding claim 16, Dai and Heidemann teach all the limitations of claim 1 above. Heidemann teaches wherein the imaging unit is a non-safe camera unit ([0035] the sensor 28 is a 3D imager having two cameras 100, 102 and a projector 104; The cameras are non-safe camera) that is unable to ensure a fail-safe detection autonomously ([0077] the sensor 28 may be used with semi-automated or manually operated equipment; the cameras themselves cannot ensure a fail-safe detection autonomously, but the sensor with the controller can be used for fail-safe function).
Regarding claim 18, Dai and Heidemann teach all the limitations of claim 1 above. Heidemann teaches wherein the processing unit is configured to forward the specific properties of the detected projected pattern to a controller ([0051] The method 400 then proceeds to block 408 where the shape or pose information is determined from the images. The shape or pose information is generated from the acquired images. Its information about the pattern to identify whether the pattern has changed at all or in a predefined way between two acquisitions; [0056] The method 400 then proceeds to block 410 where it is determined whether the elements of the second light pattern (e.g. the light pattern in the second position) are located at a position that is offset in the predetermined distance and direction (e.g. element 306B, FIG. 6). In addition or alternatively, in some embodiments it is checked whether the shape or pose information has changed with respect to the previous image acquisition; [0007] generating the pattern of light by the shape control element with each of the first pattern of light and second pattern of light having a pattern pose).
With respect to claim 17, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 19, arguments analogous to those presented for claim 1 and 2, are applicable.

Claim 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (U.S. Publication No. 2017/0329321) (hereafter, "Dai") view of Heidemann et al. (U.S Publication No. 2018/0071914) (hereafter, "Heidemann") and further in view of BURMEISTER et al. (U.S Publication No. 2017/0120460) (hereafter, "BURMEISTER").
Regarding claim 11, Dai and Heidemann teach all the limitations of claim 1 above. The combination of Dai and Heidemann does not expressly teach wherein: the working area is divided into a plurality of defined segments; and the projection unit is configured to generate the pattern at least once in each defined segment in a defined period of time.
However, BURMEISTER teaches wherein: the working area is divided into a plurality of defined segments ([0020] The working space in which the at least one first robot is arranged here comprises a plurality of working space segments which subdivide the working space into appropriately many regions. Here, each working space segment comprises a floor segment, the contours of which correspond to the shape of the working space segment); and the projection unit is configured to generate the pattern at least once in each defined segment in a defined period of time ([0021] A light segment is assigned to a particular floor segment, and is designed in each case to output a visual warning on the associated floor segment ... with a controllable image projector it is possible to project a constant or time-varying light pattern onto a floor segment).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of combination of Dai and Heidemann to incorporate the step/system of dividing the working space into the plurality of working space segments and projecting a constant or time-varying light pattern in each working space segments taught by BURMEISTER.
The suggestion/motivation for doing so would have been to improve the safety for human in a working space ([0019] The inventive method improves the safety in a working space, and at the same time raises the productivity which can be achieved by the robots located within it). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Dai and Heidemann with BURMEISTER to obtain the invention as specified in claim 11.
With respect to claim 20, arguments analogous to those presented for claim 11, are applicable.

Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669   
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669